Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5-9, 13-19, 21-22, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose or make obvious:
A method of receiving downlink (DL) control information (DCI), the method performed by a user equipment and comprising: decoding a set of physical downlink control channel (PDCCH) candidates in a search space; obtaining a first DCI for scheduling a second DCI from the decoded PDCCH candidates in the search space; and receiving a combined transport block through a physical DL shared channel (PDSCH) based on the first DCI; blind decoding on a plurality of aggregation levels including an aggregation level of the second DCI; detecting the second DCI based on the aggregation level of the second DCI; and detecting a data transport block at a resource location other than a resource location corresponding to the second DCI, wherein the first DCI includes information on resource blocks for the PDSCH, a modulation coding scheme (MCS) index, a transmission mode, number of antenna ports, or a precoding matrix, wherein the combined transport block is a combination of the second DCI and a data transport block, and wherein the data transport block is rate-matched in resource for transmission of the second DCI, wherein the aggregation level of the second DCI is determined based on an aggregation level of the PDCCH carrying the first DCI, wherein the second DCI includes information on the aggregation level of the second DCI, and wherein the resource location used for transmission of the second DCI is varied depending on the aggregation level of the second DCI.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465